UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6019


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RYAN RANDALL RAMEY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:09-cr-00162-RWT-1; 8:11-cv-00293-RWT)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ryan Randall Ramey, Appellant Pro Se. Adam Kenneth Ake, OFFICE
OF THE UNITED STATES ATTORNEY, Deborah A. Johnston, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ryan    Randall     Ramey      seeks        to     appeal          the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and various preliminary orders.                                 The order is

not    appealable       unless    a    circuit          justice       or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability        will        not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies          this    standard       by

demonstrating         that     reasonable         jurists       would        find       that     the

district       court’s      assessment     of      the    constitutional                claims    is

debatable      or     wrong.      Slack    v.      McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ramey has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense       with    oral     argument        because         the        facts       and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3